DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 line 5, ‘the robot arm’ lacks antecedence and ‘a robot’ should be ‘the robot’.
In claims 17 and 20, ‘the robot arm’ lacks antecedence.
In claim 17, line 2, it appears ‘a skull’ should be ‘the skull’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al (US Pub 2016/0278870 -cited by applicant).
Re claim 1: Quaid discloses a surgical robot system for inserting a biopsy needle into a target area of a patient, said surgical robot system comprising:
a robot base comprising a computer [0036; see robot base 113 and computer 20];
a robot arm coupled to the robot base [0045; see robotic arm];
an end effector configured to be coupled to the robot arm and having a through opening, wherein the computer is configured to control the robot arm to automatically    place the end effector along a planned trajectory [0132, Abstract; see the drill guide that is an end effector and see robotic placement relative a virtual trajectory];
a surgical drill adapted to be inserted into the through opening of the end effector for drilling a hole along the planned trajectory [0043, 0076; see the tool 112 that is a drill or saw]; and
a biopsy needle, containing tracking markers visible to a camera, configured to be inserted through the through opening of the end effector for aspirating a sample of tissue [0042, 0088, 0113; see the markers placed on the surgical tool and see that the surgical tool may be a biopsy needle for use in a biopsy procedure].
Re claims 2, 12: The tracking markers are in-line and share a common axis [0042; wherein there are at least 2 markers and 2 markers inherently are in-line and share a common axis (i.e. an axis or straight line passing through both markers).
Re claims 3, 13: The tracking markers are not on the same axis [0042; wherein there are at least 2 markers and 2 markers inherently have 2 different axis (i.e. axes that are parallel to on another)]. 
Re claims 7, 17: The robot arm is configured to receive a second end effector that is used for drilling a hole in a skull [0048; see the drill guide or other similar attachment mechanism wherein the other mechanism is a second effector].
Re claims 8, 18: A distal end of the biopsy needle is configured to aspirate tissue in a brain of the patient and a proximal end is operated by a user [0049, 0088, 0113; see the targets of the invention corresponding to the brain and see the application of the invention to biopsy procedures which includes aspirating tissue when an operator manipulates the proximal end].
Re claims 9, 19: A display of the computer is used to plan a trajectory of the biopsy needle to the target area [Figure 1, 0071, 0088, 0113; see the viewing on display 30 of the virtual trajectory, wherein the tool and procedure is that of biopsy].
Re claims 10, 20: Prior to the biopsy needle being coupled to the end effector, the robot arm is configured to move to the trajectory to allow the biopsy needle to penetrate the patient to reach the target area [Abstract, 0088, 0113; see the procedure relating to biopsy needles wherein the robot arm moves the trajectory to penetrate the patient to reach the target].
Re claim 11: Quaid discloses a method of using a surgical robot for inserting a biopsy needle into a patient [0088, 0113; see the biopsy procedure application], said method comprising: 
identifying a target area for insertion of the biopsy needle [0071; see the “target region” that is displayed]; 
planning a trajectory to the target area using a computer of the surgical robot [0076; see the path or trajectory that depends on the surgical plan] 
automatically moving the robot arm to place an end effector attached to a robot  arm along the planned trajectory, the end effector having a through opening [0045, 0132; see the robot arm and drill guide that is an end effector with opening]; 
inserting a surgical drill into the through opening of the end effector [0043, 0076; see the drill 112 inserted into the drill guide/effector];
drilling into a skull of the patient along the planned trajectory using the inserted surgical drill [0043, 0063, 0076; see the drill 112 used in cranial procedures];
setting an insertion depth of the biopsy needle [0088, 0113; see the use of biopsy needles which inherently includes setting a depth as the needle is placed in the effector];
inserting the biopsy needle into the through opening of the end effector of the surgical robot to the target area [0088, 0113; see the needle used which is placed in the end effector];
aspirating a sample of tissue using the inserted biopsy needle [0088, 0113; see the biopsy procedures which includes aspirating tissue];
removing the biopsy needle from the patient and the end effector [0088, 0113; wherein the needle is required to be removed after the biopsy procedure]; and
monitoring, after the step of inserting the biopsy needle, the position of the biopsy needle using tracking markers disposed on the biopsy needle and configured to being be viewable by a camera of the surgical robot [0042, 0088, 0113; see the markers that are on the needle when a biopsy procedure is performed].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quaid et al (US Pub 2016/0278870 -cited by applicant), as applied to claims 1 and 11, in view of McNeirney (US 6,200,274 –cited by applicant).
Re claims 4-6, 14-16: Quaid discloses all features except that the biopsy needle comprises a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector. However, McNeirney teaches of a device for ruling a portion of a needle inserted into a patient including a depth stop with a location determined by a ruler configured to receive the biopsy needle, and wherein the depth stop contacts a portion of the end effector when the biopsy needle is coupled to the end effector (Figure 3, col 2, lines 57-67; col 4, lines 1-4; see the needle stop 60 as the depth stop and see the ruler portion 15 to determine a location of the needle). It would have been obvious to the skilled artisan to modify Quaid, to include the depth stop and ruler as taught by McNeirney, in order to accurately determine the needle depth and the prevent needle from being inserted beyond a desired depth. Further, the combination results in the depth stop that is incorporated into the robotic system of Quaid to be in contact with a portion of the end effector.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4/25/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793